Filed 2/22/21 P. v. Zitzer CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
          Plaintiff and Respondent,                                    A157250
                           v.
                                                                       (San Mateo County
 ZACHARY ALAN ZITZER,                                                  Super. Ct. No. 18-SF-013650C)
          Defendant and Appellant.



                                       MEMORANDUM OPINION1
         Appellant Zachary Alan Zitzer appeals his conviction and sentence for
identity theft in violation of Penal Code section 530.5, subdivision (a), and
unlawful use of an access card in violation of Penal Code section 484i,
subdivision (c). His appointed counsel on appeal has filed a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende). Having conducted an
independent review of the record pursuant to the holding in that case, we
affirm.
                                                               I.
         One evening in November 2018, Foster City Police Officer Myra
Valdivia was dispatched to the Costco store to investigate a suspected


       We resolve this case by memorandum opinion because it raises no
         1

substantial issue of fact or law. (Cal. Stds. Jud. Admin., § 8.1.)

                                                               1
fraudulent purchase. At Costco, Officer Valdivia spoke with a store
employee, who told her that a man by the name Rio Breazile had tried to
make fraudulent purchases with apparently false bank checks and
identification. According to the store employee, Breazile presented a Costco
membership card and California driver’s license in the name of Joshua Dreis.
The employee also showed Officer Valdivia a $2,366.76 check supposedly
made out by Dreis that Breazile had attempted to use as payment for various
items.
      Officer Valdivia contacted Dreis, who informed her that he did not
know Breazile and had not given Breazile authorization to make any
purchases. The Costco employee provided Officer Valdivia with a cellphone
video recording that depicted Breazile walking out of the Costco store and
getting into a blue Dodge Ram pickup with dealership paper plates and
another male inside.
      Working with the Monterey Police Department, Officer Valdivia was
able to identify Breazile and the other man in the truck, who was identified
as Zitzer. Officer Valdivia circulated a TRAK notification flyer regarding the
incident to other law enforcement agencies, alerting them to the information
she had gathered. The information in the TRAK flyer came to the attention
of Foster City Police Corporal Jenna Grimaldi.
      A few days later, Officer Valdivia received an email from a Foster City
police dispatcher who recognized the blue Dodge pickup from the TRAK flyer
while ordering food at a Taco Bell drive-through. The police dispatcher also
took photos of the driver of the blue Dodge pickup and emailed them to
Officer Valdivia, who recognized the driver as Zitzer. Officer Valdivia
updated the TRAK flyer with the new information and photograph.




                                      2
      Then, several days after that, Corporal Grimaldi was on patrol one
evening in Foster City when she drove past a vehicle that she recognized as
the blue Dodge Ram pickup from Valdivia’s TRAK flyer notification.
Corporal Grimaldi turned around to take a closer look and began following
the truck, which she identified as an exact match to the photographs
provided in the TRAK flyer.
      Corporal Grimaldi followed the truck for a block, approximately two car
lengths behind it, when it abruptly turned left without using a turn signal
into a driveway at Bounty Drive, into the Foster’s Landing apartment
complex. Corporal Grimaldi followed the truck into the apartment complex,
where it parked in a parking stall. After the truck parked, she activated her
emergency lights to make a traffic enforcement stop. She found Zitzer in the
driver’s seat of the truck. Corporal Grimaldi was aware of the fraud
investigation case and pulled Zitzer over as a suspect in the Costco incident.
      Zitzer testified that he used his blinker when he made the left-hand
turn while Corporal Grimaldi was driving behind him. During a search of
Zitzer’s truck, police recovered fraudulent identification cards, access cards,
blank checks, and pay stubs. It was also discovered that Zitzer had
purchased the truck using a stolen identity. A subsequent search of Zitzer’s
apartment during the execution of a warrant uncovered card-making
equipment, thousands of pieces of mail addressed to other individuals, and a
set of mailbox master keys.
                                       II.
      After Zitzer was charged with various identity theft and drug-related
charges, he filed a motion to suppress pursuant to Penal Code section 1538.5
on ground that the initial stop of Zitzer’s vehicle by Corporal Grimaldi was
unsupported by either reasonable suspicion or probable cause. The trial



                                        3
court disagreed and denied the motion, finding that the vehicle stop was
lawful based on the Vehicle Code violation Corporal Grimaldi observed and
was secondarily justified by probable cause based upon vehicle identification
information in the TRAK flyer, which was known to Corporal Grimaldi.
      Following the denial of his motion to suppress, Zitzer pled no contest to
two counts of identity theft (Pen. Code, § 530.5, subd. (a)) and one count of
unlawful use of an access card (Pen. Code, § 484i, subd. (c)). The remaining
charges and allegations were dismissed in view of the plea. Zitzer was
sentenced to three years and four months in county jail.
      The Wende brief filed by Zitzer’s counsel does not draw our attention to
any issues under Anders v. California (1967) 386 U.S. 738, 744. Zitzer was
apprised of his right to file a supplemental brief, but he failed to file
anything. Following Wende guidelines, we have conducted an independent
review of the record and conclude there are no meritorious issues to be
argued on appeal.
                                 DISPOSITION
      Zitzer’s judgment of conviction, sentence, and all orders entered by the
trial court in these proceedings are affirmed.
                                                      STREETER, J.

WE CONCUR:

POLLAK, P. J.
BROWN, J.




                                         4